—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Mason, J.), dated June 22, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Marie St. Fleur was the victim of a rape which occurred inside the plaintiffs’ apartment, located in a building owned by the defendant. The plaintiffs subsequently commenced this action alleging that the defendant failed to provide adequate security in the building.
The defendant established its entitlement to judgment as a matter of law. In opposition to the defendant’s motion, the plaintiffs did not demonstrate the existence of a triable issue of fact. While they claimed that the entrance to the building was negligently maintained, they failed to submit evidence that the front door lock was not functioning properly on the day of the incident or that the defendant had notice that the lock was defective (see Eleby v New York City Hous. Auth., 223 AD2d 665). Further, the plaintiffs failed to raise an issue of fact as to whether the lock and intercom system provided by the defendant were sufficient security measures because they presented no evidence of prior criminal activity which would render the attack foreseeable (see Telfair v City of New York, 261 AD2d 607). Consequently, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Altman, J.P., S. Miller, Luciano and Rivera, JJ., concur.